MORROW, Presiding Judge.
The offense is murder; penalty assessed at confinement in the penitentiary for a period of thirty-five years.
The indictment is in order and properly presented. No irregularity in the procedure has been perceived or pointed out. There is no statement of the facts heard upon the trial, nor are there any bills of exception bringing forward any "matter for review.
In entering the judgment and sentence, the court ignored article 775, C. C. P., touching the indeterminate sentence. The judgment and sentence are amended so as to condemn the appellant to confinement in the state penitentiary for a period of not less than two nor more than thirty-five years.
As reformed, the judgment is affirmed.

Affirmed.